Citation Nr: 1440673	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  05-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2008 and January 2010, the Board remanded the issue for additional development.  In a December 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court set aside the Board's December 2011 decision and remanded the case for readjudication consistent with the directives specified.  The Board again remanded the case in March 2014, and it has now been returned to the Board for adjudication.

In August 2014, the Veteran submitted correspondence indicating that he wished to withdraw his claim of entitlement to service connection for bronchitis.  As the correspondence did not specify whether he wished to withdraw the entire appeal, which includes consideration of entitlement to service connection to chronic obstructive pulmonary disease, the issue has been recharacterized as two separate issues, as reflected above.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals a January 2014 Appellate Brief and VA treatment records relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for chronic obstructive pulmonary disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2014, the Veteran withdrew his appeal to the denial of a claim of entitlement to service connection for bronchitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim of entitlement to service connection for bronchitis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c).

In August 2014, the Veteran submitted a written correspondence to VA requesting that his claim of entitlement to service connection for bronchitis be withdrawn.  Hence, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.


ORDER

The appeal of the claim of entitlement to service connection for bronchitis is dismissed.


REMAND

It was unclear from the Veteran's August 2014 correspondence requesting to withdraw his claim of entitlement to service connection for bronchitis whether he also wished this request to encompass the claim of entitlement to service connection for chronic obstructive pulmonary disease.  Prior to performing any further development on this issue, the AOJ should contact the Veteran to clarify whether he wishes to withdraw the issue of entitlement to service connection for chronic obstructive pulmonary disease, and if so, request that he submit this withdrawal request in writing.

If the Veteran does not affirmatively withdraw this claim, further development is required before the issue can be adjudicated.

In May 2013, the Court set aside the Board's December 2011 decision denying the claim on appeal on the basis that the prior VA medical opinions had failed to address the Veteran's credible lay statements regarding having respiratory problems in service.  The Board then remanded the case in order to obtain a new medical examination and opinion which would adequately address this contention.  

The Veteran attended a new VA examination in May 2014.  The examiner opined that the Veteran's current lung problems are not related to service because the Veteran was not treated for a lung disorder in service, the records did not show lung problems until the 1990s, and the Veteran was a heavy smoker for over 20 years.  Unfortunately, this opinion entirely fails to address the Veteran's lay statements of having respiratory problems in service.  Furthermore, the Board specifically requested that the examination and opinion be provided by a pulmonologist, and the May 2014 opinion was written by a physician assistant.  The Board is obligated by law to ensure that VA complies with all remand directives, and errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  A new VA examination and adequate opinion which fully address the questions below must be obtained before this issue can be further adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to clarify whether he wishes to withdraw the claim of entitlement to service connection for chronic obstructive pulmonary disease.  If so, the Veteran must submit a request to withdraw this issue in writing.

2.  If the Veteran does not withdraw the claim, obtain all outstanding, pertinent treatment records from the Brooklyn Campus of the VA New York Harbor Healthcare System since June 2014.  All records received should be associated with the claims file.  If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA pulmonary examination with a pulmonologist to determine the etiology of the Veteran's chronic obstructive pulmonary disease.  The pulmonologist must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA and VBMS.  The pulmonologist must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed.  All indicated evaluations, studies, and tests should be conducted.

Following the examination, the pulmonologist must opine on whether it is at least as likely as not, i.e., is there a 50 percent probability or greater, that the Veteran's chronic obstructive pulmonary disease had its onset during service or was caused or otherwise related to any event in service, including in-service exposure to respiratory irritants.  

The pulmonologist must consider and discuss the Veteran's credible lay statements regarding his exposure to respiratory irritants such as dust from depth charges and paint fumes in service and his assertions that he received treatment for respiratory symptoms and lung problems while serving aboard the USS ADRIA.  The pulmonologist is reminded that as a combat veteran, the Veteran's statements must be taken as credible absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002).

The pulmonologist is advised that the Board has determined that there is no clear and convincing evidence that any lung disorder preexisted the Veteran's service.  As such, the appellant must be presumed to have entered active duty with a sound respiratory system.  See 38 C.F.R. § 3.304(b) (2013).

A complete rationale for any opinion offered must be provided, based upon medical principles and evidence in the claims file.  If the pulmonologist is unable to answer the question above, that fact must be stated and the reasons why an opinion cannot be provided must be explained.  That is, the pulmonologist must specifically explain why he or she cannot address the relationship between the appellant's lung disorder and his military service.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Given the Veteran's advanced age and the instructions of the June 2013 Court Decision, if the Veteran fails to appear for the scheduled VA examination, forward the claims file to a VA pulmonologist, who should review the complete claims file, including any relevant files in Virtual VA and VBMS, and respond to the inquiry set forth above.

6.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the pulmonologist documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS and that the pulmonologist discussed the Veteran's credible lay statements regarding respiratory problems in service.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once, including returning the report to the pulmonologist for an addendum opinion if necessary.

7.  Thereafter, the AOJ must readjudicate the issue.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


